Citation Nr: 1309858	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  05-15 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for lumbar spondylosis with strain.

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee strain, status post anterior cruciate ligament (ACL) reconstruction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to June 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi.  The decision granted, inter alia, service connection for lumbar spondylosis with strain and for right knee stain, status post ACL reconstruction, and assigned an initial evaluation of 10 percent, effective July 1, 2004, to each disability.  The Veteran appealed each of these initial evaluation determinations. 

In July 2008, the Board remanded the appeal for additional development.  A rating decision dated in March 2009 from the Seattle, Washington, VA Regional Office continued the Veteran's 10 percent initial evaluation for his right knee strain, status post ACL reconstruction, and increased his initial evaluation for lumbar spondylosis with strain to 40 percent, effective November 22, 2008, as a result of this development.

The Board increased the Veteran's initial evaluation for lumbar spondylosis with strain to 40 percent effective July 1, 2004, as a result of the aforementioned additional development in a January 2010 appellate decision.  The issues of entitlement to an initial evaluation in excess of 40 percent for this low back disability as well as entitlement to an initial evaluation in excess of 10 percent for right knee strain, status post ACL reconstruction, were remanded for additional development.

Original jurisdiction over this appeal appears to have been transferred to the St. Petersburg, Florida, VA Regional Office (RO) sometime thereafter in 2010.

In May 2011, the Board again remanded the two aforementioned issues for additional development, including scheduling the Veteran for a hearing before a traveling Veterans Law Judge at the Veteran's local RO, pursuant to his request.  A Travel Board hearing was scheduled for January 2012.  However, the Veteran failed to appear for the hearing and did not submit a timely request for postponement and rescheduling.  As such, this matter shall proceed as if his hearing request were withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

In July 2012, the Board remanded the case for a fourth time, for additional evidentiary and procedural development.  The case was remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The remand instructed the RO to schedule the Veteran for the appropriate VA medical examinations to address the current severity of his service-connected low back and right knee disabilities.  The claims file indicates that the Veteran failed to appear for the scheduled examinations in October 2012.  Thereafter, in a January 2013 rating decision/supplemental statement of the case, the RO readjudicated the claims based on the evidence of record  and confirmed the 40 percent initial evaluation assigned for lumbar spondylosis with strain and the 10 percent initial evaluation assigned for right knee strain, status post ACL reconstruction.  The case was returned to the Board in January 2013 and the Veteran now continues his appeal.


FINDINGS OF FACT

1.  For the period of the appeal commencing on July 1, 2004, to the present time, the service-connected low back disability picture is shown to have productive of a functional loss due to pain and following repetitive movements that more nearly approximates that of limitation of forward flexion of the thoracolumbar spine to less than 30 degrees, without objective evidence of any associated neurological pathology or ankylosis of the thoracolumbar spine.

2.  For the period of the appeal commencing on July 1, 2004, to the present time, the service-connected right knee disability picture is shown to have productive of subjective complaints of right knee pain and pain on use, with no worse than 50 degrees of limitation of flexion, with full extension to zero degrees, from functional loss due to pain following repetitive movements, with degenerative arthritic changes of the right knee confirmed on radiographic study, and no clinical evidence of any joint effusion or instability on objective testing.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 40 percent for lumbar spondylosis with strain have not been met at any time during the entire period of the appeal.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2012). 

2.  The criteria for an initial evaluation in excess of 10 percent for right knee strain, status post ACL reconstruction have not been met at any time during the entire period of the appeal.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5256, 5257, 5258, 5259, 5260, 5261 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

In accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claims for an initial evaluation above 40 percent for lumbar spondylosis with strain from July 1, 2004, and for an initial evaluation above 10 percent for right knee strain, status post ACL reconstruction, from July 1, 2004, are downstream issues from a rating decision dated in December 2004, which initially established service connection for these disabilities and assigned the initial ratings being contested and their effective dates.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thusly, to the extent that there is any defect in, or non-compliance with the statutorily prescribed VCAA notice requirements with respect to the claims for higher initial evaluations for the service-connected low back and right knee disabilities at issue, these deficits are deemed to be non-prejudicial to these claims.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the Veteran's private and VA medical and examination records pertinent to treatment of his low back and right knee received during the period from 2004 to 2012 have been obtained and associated with his claims file.  Furthermore, the Veteran was provided with VA spine examinations in November 2004 and November 2008 to assess the severity of his lumbar spondylosis with strain, and VA knee examinations in November 2004, December 2008, and July 2010 to assess the severity of his right knee strain, status post ACL reconstruction.  

The Board notes that the evidentiary development undertaken by the RO/AMC is in substantial compliance with the Board's prior remand instructions and to the extent that the RO/AMC was unable to provide the examinations requested in the latest Board remand, this was due to the Veteran's evident refusal to cooperate with VA by failing to appear for the scheduled examinations in October 2012 and otherwise failing to timely notify VA beforehand that he would be unable to appear for these examinations.  A January 2013 supplemental statement of the case (SSOC) noted the Veteran's failure to report for his scheduled examination and the potential adverse effect.  The Veteran responded to the SSOC by indicating that he wished to waive the 30-day wait period and have his case sent immediately to the Board.  Further, in a February 2013 brief on appeal, the Veteran's own representative has acknowledged the appellant's failure to appear for the scheduled October 2012 examinations and offers no contest to having the case forwarded to the Board for final appellate review, having essentially rested its case and requesting that the Board proceed with the adjudication of the appeal.  

VA's duty to assist is not always a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  With regard to the specific situation in his case, the Court has held in Olsen v. Principi, 3 Vet. App. 480 (1992) and Engelke v. Gober, 10 Vet. App. 396 (1997), that when a veteran refuses or fails to submit to a VA examination in connection with an increased rating claim without good cause or adequate explanation, VA's duty to assist has been discharged, and VA adjudicators may rely on the available evidence of record (even where such evidence is old or obsolescent) to rate the veteran's disability.  This action is appropriate in instances where the veteran fails to report for a VA examination scheduled in connection with an initial rating claim or a claim for an increase.  An initial rating claim is classified as an original compensation claim under 38 C.F.R. § 3.655(b) (2012), so where the veteran fails to report for an examination, the case shall be rated on the evidence of record.  Fenderson v. West, 12 Vet. App. 119, 125 (1999);Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).  The Board will therefore adjudicate his claims for rating increases based on the evidence of record, pursuant to 38 C.F.R. § 3.655 (2012).  Therefore no further remand for additional corrective development with respect to the issues on appeal is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Otherwise, the Board finds no significant defects in the VA examination reports of record that would render them inadequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claim decided herein, and thus no additional assistance or notification is required in this regard.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

Increased ratings - generally.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2012).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2012); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2012).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2012).  

When rating musculoskeletal disabilities such as the spine and knee disorders at issue, functional loss due to pain must be considered.  A thorough evaluation of a musculoskeletal or orthopedic disability for rating purposes requires consideration of any functional loss due to pain, incoordination, weakness, or fatigability.  38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  As relevant to the thoracolumbar disability on appeal, a thorough evaluation for rating purposes also requires consideration of any functional loss due, inter alia, to defective innervations associated with neurological impairment.  38 C.F.R. § 4.40 (2012).  A separate evaluation on this basis may therefore be assigned, based on any such neurological impairment demonstrated by the relevant clinical evidence to be attributed to the underlying service-connected orthopedic disability.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  The relevant temporal focus is from July 1, 2004, based on the date entitlement to VA compensation arose immediately following the date of the Veteran's separation from active duty on June 30, 2004.  See 38 C.F.R. § 3.400 (2012). 




(a.)  Entitlement to an initial evaluation in excess of 40 percent for lumbar spondylosis with strain.

Orthopedic manifestations of the Veteran's service-connected lumbar spine disability are rated under the criteria provided in 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5242 for impairment due to degenerative arthritis of the spine. 

The criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine, the current version of which has been in effect since went into effect in September 2003.  The criteria contained therein provide that these disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The pertinent part of the General Formula for rating disability of the thoracolumbar spine is as follows:  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine, assign a 100 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine, assign a 50 percent rating.

. . . [F]forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, assign a 40 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; . . .   or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; . . .  or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, assign a 20 percent rating.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.





Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

Note (1): For purposes of evaluations under diagnostic code 5243 [intervertebral disc syndrome], an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a (2012).

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207  -08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran's service treatment records show onset of chronic thoracolumbar symptoms in September 1993.  He is now service connected and rated 40 percent disabling for lumbar spondylosis with strain, effective July 1, 2004.  VA examination conducted in November 2004 shows a significant functional limitation of the Veteran's thoracolumbar spine due to pain following repetitive movement in an industrial setting.  Significantly, the VA examiner noted that the Veteran reported having a functional loss of 50 percent with respect to his job and daily chores.  While the examiner noted active flexion to 70 degrees without pain, repetition did cause mild pain and significant reduction left lateral bending and rotation.  

The medical records indicate that in December 2006, the Veteran suffered an accidental fall from his chair and sustained an injury that aggravated his low back disability.

VA examination in November 2008 shows, in pertinent part, that the service-connected low back disability included degenerative changes of the L4-L5 disc with a mild disc bulge with a limited range of motion and pain.  The Veteran was noted to experience decreased mobility, problems with lifting and carrying, weakness and fatigue and decreased strength in the lower extremities in a work setting.  In addition, there was noted to be an additional loss of motion on repetitive use with forward flexion of the low back from 0 to 30 degrees due to pain.  X-rays revealed minor abnormalities including minor bridging osteophytes at L5-S1 that were of uncertain clinical significance. 

The aforementioned examinations and the Veteran's current outpatient treatment notes dated 2004 - 2012 show that he was prescribed muscle relaxants, narcotic-like pain medication, a heating pad, and a transcutaneous electrical nerve stimulation (TENS) unit to treat his low back pain, but that he obtained only partial relief from his symptoms.  The medical records do not objectively demonstrate that there was thoracolumbar ankylosis or any neurological pathology associated with the service-connected low back disability at any time during the pendency of the claim.  Medical imaging studies revealed the presence of mild osteophytic formation and mild diffuse disc bulge at L5-S1, consistent with very mild degenerative disc disease (DDD).  The Veteran's subjective complaints of pain radiating down his right lower extremity were also documented.  However, and rather significantly, a July 2007 electromyographic (EMG) study confirmed the absence of any lumbar radiculopathy.  Clinical studies conducted in 2004 - 2012 also consistently demonstrate no nerve root compression, no radicular component, and no significant nerve root irritation associated with DDD. 

The records reflect that the Veteran's age is presently in his mid-40's and that he was a full-time employee of the United States Postal Service (USPS).  However, during VA examination of his right knee in July 2010, he reported that he was unemployed, having resigned from the USPS "due to deteriorating medical conditions, including right knee pain."

Given the nature of the Veteran's complaints of an additional work or activity-related functional loss due to pain recorded at the time of the November 2004 examination, the Board finds that the service-connected lumbar spondylosis with strain presents a disability picture that more closely resembles the criteria for the assignment of a 40 percent rating for the entirety of the period of the appeal, commencing July 1, 2004.  The assigned initial evaluation of 40 percent is therefore appropriate under the pertinent facts of this case.  Indeed, inasmuch as the Veteran is already in receipt of a 40 percent schedular rating for the entire appeal period, the only basis for a higher rating under the General Rating Formula for Diseases and Injuries of the Spine is if there is evidence of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40  and 4.45 are applicable).  The record fails to show that the Veteran's disability has been manifested by unfavorable ankylosis of the entire thoracolumbar spine.  Treatment records and examination reports show that the Veteran maintains some, albeit reduced, range of motion of the thoracolumbar spine.

Further, in the absence of any objective clinical demonstration of intervertebral disc syndrome associated with the service connected low back disorder, there is no basis on which to assign a schedular rating greater than 40 percent.  The Veteran's complaints of radiating pain are acknowledged.  However, as discussed, the July 2007 EMG and subsequent clinical testing have all been negative for any objective findings of intervertebral disc syndrome.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosing of intervertebral disc syndrome falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Board has also considered the Veteran's statements that his disability is worse than the 40 percent rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his low back disability according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated.

Thus, because the evidence in this case is not approximately balanced with respect to the merits of this issue, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 4.3 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


(b.)  Entitlement to an initial evaluation in excess of 10 percent for right knee strain, status post ACL reconstruction.

The applicable rating criteria for evaluating the Veteran's right knee disability are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5260, 5261, and 5262.  (The Board notes that the reconstruction performed on the right ACL does not involve actual implantation of a prosthetic knee joint.  Therefore, Diagnostic Code 5055, which is used to rate actual knee replacement prostheses, is not for application in the current appeal.)  The aforementioned Diagnostic Criteria provide the following: 

5010
Arthritis, due to trauma, substantiated by X-ray findings:

Rate as arthritis, degenerative
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2012).

5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10



Note (1): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.

Note (2): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012)

5256
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° or more
60

In flexion between 20° and 45°
50

In flexion between 10° and 20°
40

Favorable angle in full extension, or in slight flexion between 0° and 10°  
30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2012)

5257
Knee, other impairment of:

Recurrent subluxation or lateral instability: 


Severe
30

Moderate
20

Slight  
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012)

5258
Cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint:                                                                20

38 C.F.R. § 4.71a, Diagnostic Code 5258 (2012)







5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012)

5261
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012)

5262
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2012)

A knee disability may be rated under both the Diagnostic Code for arthritis and the Diagnostic Code for joint instability.  The VA Office of the General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257 of 38 C.F.R. § 4.71a.  The Office of the General Counsel noted that Diagnostic Code 5257 specifically addressed only instability of the knee and Diagnostic Code 5003 specifically addressed only arthritis and disability from arthritis due to limitation of range of motion.  The Office of the General Counsel determined that because these Diagnostic Codes applied either to different disabilities or to different manifestations of the same disability, the evaluation of knee dysfunction under both Codes would not amount to pyramiding (i.e., evaluating the same disability under various diagnoses) which was to be avoided under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997).

To give the Veteran every consideration in connection with the matter on appeal, the Board must consider all potentially applicable Diagnostic Codes under § 4.71a in rating the Veteran's disability.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one Diagnostic Code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).

By history, the Veteran injured his right knee in service in 1994, necessitating surgical repair for reconstruction of his right ACL.  VA examination in November 2004 shows flexion of his knee to 90 degrees and extension to zero degrees after repetitive stress testing, limited by pain, fatigue and weakness.  No pain was elicited on palpation of the right knee and no joint effusion of this knee was observed.  Instability was not reported.  X-ray of the right knee revealed slight osteopenia with no fracture or effusion present, and findings consistent with status post right ACL reconstruction with screws in the proximal tibia and distal femur.  Otherwise, the right knee was normal on radiographic study.  

X-ray study of the Veteran's right knee in February 2006 was deemed within normal limits.

VA examination of the right knee in December 2008 revealed extension to zero degrees and flexion to 50 degrees following repetitive motion testing, limited by pain.  No patellar or meniscus abnormalities, crepitation, grinding, joint clicking, or knee joint instability was objectively demonstrated on physical examination.  X-ray study revealed post-surgical changes from the prior right ACL repair with mild lateral compartment osteophytes and a possible small posterior joint osteochondral fragment.  The clinical impact of his right knee disability on his work capacity was decreased mobility, problems lifting and carrying, weakness and fatigue, and decreased strength, which prevented him from engaging in sports and exercise.  The impact on his capacity to perform chores, shopping, recreation activities, and travel was characterized as severe.  The impact on his capacity to attend to his personal hygiene and daily activities of living was characterized as moderate.

VA examination of the Veteran's right knee in July 2010 shows complaints of right knee pain with swelling and subjective sensations of laxity and instability, aggravated by abrupt or awkward movements.  He wore a knee brace and reported that he could stand for 15 - 30 minutes and walk a distance of half a mile on his right knee.  Objective examination revealed subpatellar tenderness on palpation, with crepitus, weakness, guarding of movement, and joint clicking.  Examination was negative for ankylosis, actual instability, meniscal abnormality, or joint locking, dislocation, effusion, or grinding.  Flexion was to 90 degrees and extension was to zero degrees, limited by pain.  No additional limitation of motion on repetitive motion testing, no objective evidence of actual pain on motion, and no right knee fatigue, weakness, or incoordination was objectively demonstrated.  Flexion against gravity, in which the subject lay prone on his stomach and lifted his leg, demonstrated pain beginning at 5 degrees and ending at 90 degrees of flexion.  No pain on active extension with gravity was demonstrated.  

The impact of the Veteran's right knee on his capacity to perform physical tasks relating to chores, shopping, and traveling was characterized as severe.  The impact of his right knee on his capacity to perform physical tasks relating to driving a car and tending to his personal hygiene and daily activities of lining was characterized as moderate.  His right knee prevented him from performing physical tasks relating to exercise, sports, and recreational activities.  At the July 2010 examination, the Veteran reported that he was unemployed, having resigned from the USPS "due to deteriorating medical conditions, including right knee pain."  The impact on his work capacity was decreased mobility and strength, problems lifting and carrying objects, and reduced stamina, which produced increased absenteeism and the need to reassign him to different work duties to accommodate his disabilities.     

A July 2012 MRI study of the right knee produced a clinical impression of good surgical replacement of the ACL.  Concurrent X-ray study revealed post-surgical changes from prior ACL repair with mild lateral compartment osteophytes and possible small posterior joint compartment osteochondral fragment.  

As relevant, all clinical evidence pertaining to the state of the Veteran's right knee disability for the entirety of the period of the claim, from July 1, 2004 to the present, establishes that the right knee was subjectively painful on use with some swelling, with no compensable limitation of motion on flexion and extension.  Only mild degenerative changes were detected in the right knee compartment on medical imaging.  Objective examination failed to demonstrated actual subluxation or instability of the right knee.  The right knee ligaments and the repair to the ACL appeared to remain intact.  Therefore, application of Diagnostic Code 5257 to rate the right knee disability is not warranted.  No right knee effusion or locking was clinically demonstrated and no weakness or atrophy of the right lower extremity musculature was reported.  

Range of motion testing revealed full extension to zero degrees and flexion limited to 50 degrees due to pain at its most severe, but with mostly flexion to 90 degrees, limited.  Objective clinical assessment indicated only lack of endurance but no observed weakness, fatigue, or lack of coordination on examination in July 2010.  These clinical findings are consistent with the criteria for a 10 percent evaluation, based on limitation of flexion to 50 degrees due to pain, with radiographic evidence of arthritic changes, pursuant to Diagnostic Code 5003-5010.  (Assignment of a 10 percent rating for arthritis demonstrated by X-ray under Diagnostic Code 5003 is provided only when there is painful motion of the involved joint but with noncompensable limitation of motion.)  

As greater limitation of right knee motion is not objectively demonstrated at any time during the pendency of this claim, assignment of a higher evaluation above 10 percent is not warranted.  In this regard, the Board notes Diagnostic Code 5003-5010 is the more appropriate rating code to apply for evaluating the Veteran's right knee impairment, as no actual compensable limitation of right knee motion is demonstrated on either flexion or extension, even factoring in functional limitation due to pain on repetitive use.  Diagnostic Code 5260 requires a demonstration of limitation of flexion to 45 degrees to warrant the assignment of a 10 percent evaluation, and Diagnostic Code 5261 requires a demonstration of limitation of extension to 10 degrees to warrant the assignment of a 10 percent evaluation.  

The Board is also aware of the Veteran's routine complaints of knee pain whether or not he moves his knee is actively used.  However, the Court has clarified that the mere presence of pain does not, by itself, constitute functional loss.  Rather, the pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011).  Consideration has been given to the effects of pain on the Veteran's functioning.  A totality of the evidence does not support a rating in excess for his right knee disability based on limitation of motion, even when considering the additional effects of such pain.   Indeed, as discussed above, the VA examiner specifically addressed the functional loss question when he estimated that the Veteran would have flexion limited to 50 degrees.  That again would not support even a compensable rating.

The Veteran's is competency to report symptoms is again recognized.   He is not, however, competent to identify a specific level of disability of his knee disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated.

In view of the foregoing discussion, the claim of entitlement to an initial evaluation above 10 percent for right knee strain, status post ACL reconstruction, is denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this issue, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 4.3 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

(c.)  Extraschedular consideration, and consideration for a total disability rating for individual unemployability due to service-connected disabilities (TDIU).

The records reflect that the Veteran was a full-time employee at the USPS, but that during VA examination for his right knee disability in July 2010, he reported that he resigned from the USPS and is now unemployed due to  what he claimed were "deteriorating medical conditions, including right knee pain."  The Veteran is service-connected only for lumbar spondylosis with strain (rated 40 percent disabling) and right knee strain, status post ACL reconstruction (rated 10 percent disabling).  He is also impaired by other, multiple non-service-connected disabilities, including sleep apnea, hypertensive vascular disease, and a torn right shoulder rotator cuff.

To the extent that a claim for individual unemployability has been raised by the record, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board notes that the Veteran's service-connected disabilities do not originate from a common etiology or injurious event and do not meet the minimal criteria for a TDIU under 38 C.F.R. § 4.16(a) (2012), as the combined rating under 38 C.F.R. § 4.25 (2012) for a 40 percent-rated low back disability and a 10 percent-rated right knee disability is only 50 percent.  The Board further finds that that the clinical evidence does not objectively demonstrate or otherwise indicate that he is unable to secure and follow a substantially gainful occupation by reason of his service-connected low back and right knee disability.  The evidence shows that the Veteran possesses at least a high school level education and although the occupational impact imposed by his low back and right knee disability is moderate to severe, the clinical assessment was that this would result in increased absenteeism and the need to assign him to different, less strenuous duties to accommodate his disabilities.  However, this clinical finding does not demonstrate that his service-connected low back and right knee disabilities actually render him unable to secure and follow a substantially gainful occupation.  The Board emphasizes that the Veteran failed to report for his scheduled VA examination, which may have provided greater insight as to the nature and cause of his unemployment.  As such, there is no basis to refer his case to the Director of the Compensation and Pension Service for extraschedular consideration for individual unemployability, pursuant to 38 C.F.R. § 4.16(b) (2012).        

Notwithstanding the above discussion, a rating in excess of the assigned schedular evaluations for the Veteran's service-connected low back and right knee disabilities may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that there is no evidence that the Veteran's service-connected low back or right knee disability has presented such an unusual or exceptional disability picture at any time since July 2004, so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  In this case, the evidence of record does not indicate the Veteran is frequently hospitalized for his service-connected low back or right knee disability.  Although the clinical evidence indicates that the Veteran is precluded from any occupation that requires him to engage in physical activities that involve lifting and carrying or prolonged standing or walking, there is no clinical evidence that deems him to be clinically precluded from performing sedentary work.  Furthermore, he is demonstrably able to operate a motor vehicle, with only moderate impact on his ability to do so notwithstanding that operating an automobile requires sustained use of the right lower extremity to operate the accelerator and brake pedals from a prolonged seated position.  The criteria of the applicable rating schedule as contained in 38 C.F.R. § 4.71a, Diagnostic Code 5237 (for the low back disability) and Diagnostic Codes 5003-5010, 5257, 5260, 5261 (for the right knee disability) adequately contemplate his present level of impairment.  Furthermore, the impairment of the Veteran's occupational capacity is additionally impacted by his non-service-connected sleep apnea, hypertensive vascular disease, and torn right shoulder rotator cuff.  As such, the Board cannot concede that the Veteran's low back and right knee disabilities, standing by themselves, cause marked interference with his employment.  Furthermore, the clinical evidence fails to show that the disability picture created by the low back and right knee disabilities is exceptional or unusual.  In this regard, notwithstanding his right knee joint pain, his knee joint is stable on stress testing.  His low back disability is also not manifested by neuropathy symptoms or ankylosis.  Having reviewed the record with these mandates in mind, the Board finds that the schedular ratings presently assigned adequately reflect the state of his low back and right knee disability for the period to which they are applied, and that there is no evidentiary basis for referral of the case for extraschedular consideration.  


ORDER

An initial evaluation in excess of 40 percent for lumbar spondylosis with strain is denied.

An initial evaluation in excess of 10 percent for right knee strain, status post reconstruction, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


